Case 1:21-cv-21027-JAL Document 11 Entered on FLSD Docket 04/12/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  RENZO BARBERI,                                  )
                                                  )
                 Plaintiff,                       )
                                                  )
  v.                                              )
                                                  )
                                                       Case No. 1:21-cv-21027-JAL
  THE BEAUTIFUL MAILBOX CO., a                    )
  Florida Profit Corporation and COR-VAL          )
  HOLDINGS, LLC, a Florida Limited                )
  Liability Company,                              )
                                                  )
                 Defendant.


             DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                        TO RESPOND TO THE COMPLAINT

        Defendants, THE BEAUTIFUL MAILBOX CO. and COR-VAL HOLDINGS, LLC

 (“Defendants”) move for an extension of time up to and including April 22, 2021, to answer, move,

 or otherwise respond to Plaintiff’s Complaint, and state the following in support:

        1.      Plaintiff filed the Complaint (Doc. 1) on March 16, 2021. Defendants were served

 on or about March 22, 2021, setting the response deadline for April 12, 2021.

        2.      Defendants’ counsel has recently been retained and is in the process of reviewing

 Defendants’ files relevant to the underlying litigation. In order to fully investigate and formulate

 an appropriate response to the Complaint, Defendants respectfully request a brief extension of

 time, up to and including April 29, 2021, to respond to Plaintiff’s Complaint. Furthermore, counsel

 for the Parties are engaging in early settlement discussions.

        3.      No party will be prejudiced by the requested extension.




                                                  1
                                                                              www.spirelawfirm.com
                                                                              Employment Attorneys
Case 1:21-cv-21027-JAL Document 11 Entered on FLSD Docket 04/12/2021 Page 2 of 3




                                    MEMORANDUM OF LAW

         This Court may grant the requested extension of time for good cause shown when the

 request is made before the original time expires. Fed. R. Civ. P. 6(b). The Defendants’ request for

 an extension of the deadline is made in good faith and does not prejudice Plaintiff. Permitting the

 extension will enable Defendants to respond to the Complaint following analysis of the relevant

 files and it will enable counsel to explore the possibility of early resolution.

         WHEREFORE, Defendants respectfully request an extension of time up to and including

 April 22, 2021, to answer, move, or otherwise respond to Plaintiff’s Complaint.

                             LOCAL RULE 7.1(a)(3) CERTIFICATE

         Counsel for the Defendants has conferred with counsel for Plaintiff, who has no objection

 to the relief requested.

         DATED this 12th day of April, 2021.

                                                Respectfully submitted,
                                                Spire Law, LLC
                                                2572 W. State Road 426, Suite 2088
                                                Oviedo, Florida 32765


                                                By: /s/Ashwin R. Trehan
                                                    Ashwin R. Trehan, Esq.
                                                    Florida Bar No. 42675
                                                    /s/Jesse I. Unruh
                                                    Jesse I. Unruh, Esq.
                                                    Florida Bar No. 93121
                                                    ashwin@spirelawfirm.com
                                                    jesse@spirelawfirm.com
                                                    lauren@spirelawfirm.com
                                                    laura@spirelawfirm.com
                                                Attorney for Defendants | THE BEAUTIFUL
                                                MAILBOX CO. and COR-VAL HOLDINGS, LLC

                                                    2
                                                                                    www.spirelawfirm.com
                                                                                    Employment Attorneys
Case 1:21-cv-21027-JAL Document 11 Entered on FLSD Docket 04/12/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby Certify that on this 12th day of April, 2021, the foregoing was electronically filed

 with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice

 of electronic filing to: Ronald E. Stern, Esquire at ronsternlaw@gmail.com at THE ADVOCACY

 LAW FIRM, P.A.; 1250 East Hallandale Beach Boulevard, Suite 503 Hallandale Beach, Florida

 33009.

                                                        /s/ Ashwin R. Trehan
                                                        Attorney




                                                    3
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
